Case 20-80022-6-dd       Doc 5     Filed 05/12/20 Entered 05/12/20 14:17:59             Desc Main
                                   Document      Page 1 of 1



   In Re: Herb Philipson’s Army and Navy Stores, Inc.
          Bankruptcy Case No. 18-61376
          Adversary Proceeding No. 20-80022

                                  CERTIFICATE OF SERVICE

   I, Katrina A. Gotthard, certify that I am, and at all time during the service of process was,
   not less than 18 years of age and not a party to the matter concerning which service of
   process was made. I further certify that the service of this summons and complaint was
   made May 12, 2020, by:

   X Mail service, Certified, first class United States mail, postage fully pre-paid, addressed
   to:
         Steven Rendle, CEO                              VF Outdoor, Inc.
         VF Outdoor Inc.                                 13911 Collections Center Drive
         8505 E. Orchard Road                            Chicago, IL 60693
         Greenwood Village, CO 80111

   ___ Personal Service: By leaving the process with defendant or with an officer or agent
   of defendant at:



   ___ Residence Service: By leaving the process with the following adult at:



   ___ Publication: The defendant was served as follows: (Describe briefly)


   ___ State Law: The defendant was served pursuant to the laws of the State of New York,
   as follows: (Describe briefly)

   Under penalty of perjury, I declare that the foregoing is true and correct.

   May 12, 2020                           /s/ Katrina A. Gotthard
                                                  Signature

                                      Randy J. Schaal, Esq.
                                        312 Broad Street
                                       Oneida, NY 13421
